Citation Nr: 0117798	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to a portable concentrator with accessory for use 
in an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1947 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Medical Center in Gainesville, 
Florida, which denied entitlement to a portable concentrator 
with accessory for use in an automobile.  


REMAND

In August 2000, the veteran submitted a VA Form 9 on which he 
requested a personal hearing at a VA field office.  However, 
the request is unclear as to whether a hearing before a 
Member of the Board at the RO or a hearing before local 
hearing personnel was desired.  Due process concerns require 
that he be afforded the opportunity for such hearing.

This case is accordingly REMANDED for the following 
development:

The RO should contact the veteran and ask 
him whether he still desires a hearing 
before a RO Hearing Officer, or before a 
Member of the Board at the RO.  If the 
veteran indicates that he still desires a 
hearing, one should be scheduled.

Following completion of the foregoing, if the veteran has 
been accorded a hearing before the RO Hearing Officer, the RO 
should review the issue on appeal.  If the decision remains 
adverse to the veteran, in whole or in part, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the applicable period of time within 
which to respond.  Thereafter, or in the event the veteran 
does not desire a hearing, subject to current appellate 
procedures, the case should be returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




